DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed October 13, 2021. Claims 1-17 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102/103
 	Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 recited the phrase “Claim 1”, should have been “Claim 11” instead of claim 1 because 16 is a duplicate of claim 17.  .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7 and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Planetta et al (Free-water imaging in Parkinson’s disease and atypical parkinsonism) in view of Duarte et al (A framework for linear and non-linear registration of diffusion-weighted MRIs using angular interpolation).
	As to independent claim 1, Planetta discloses a method for determining a free-water pattern of an individual (free-water imaging in Parkinson’s disease – see title), the method comprising: receiving, at a computing entity, an instance of imaging information/data associated with a dMRI scan of an individual's brain (diffusion
imaging acquisition sequence - see page 497, section MRI data acquisition); and using, by the computing entity, at least one of (a) a free-water pattern template (extract values from the corresponding free-water – see page 497, section Regions of interest) or (b) 2D or 3D threshold requirements to determine a free-water pattern for one or more Planetta does not expressly disclose at least one linear registration followed by at least one non- linear warping. Duarte discloses registration framework method one linear registration followed by at least one non-linear warping (see section 2.1 and 2.2). 
 	Planetta and Duarte are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the registration framework method of Duarte into the free-water imaging in Parkinson’s disease method of Planetta for providing a new AI registration algorithm based on angular interpolation of the diffusion weighted volumes using an affine registration, and does not rely on any specific local diffusion model with improves the registration accuracy in many cases over existing state-of-the-art algorithms, while providing registered raw DW-MRI data (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 2, Planetta teaches the method, wherein the free-water pattern comprises a free- water fraction of the one or more areas of the individual's brain and the one or more areas of the individual's brain comprise one or more of the anterior 

 	Claim 6 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for apparatus claimed in claim 6.  

 	Claim 7 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for apparatus claimed in claim 7.  

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for computer program product claimed in claim 11.  

 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for computer program product claimed in claim 12.  



Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Planetta et al (Free-water imaging in Parkinson’s disease and atypical parkinsonism)  in view of Duarte et al (A framework for linear and non-linear registration of diffusion-weighted MRIs using angular interpolation) as applied to claim 1 further in view of Ofori et al (Longitudinal changes in free-water within the substantia nigra of Parkinson’s disease).
As to claim 3, the combination of Planetta and Duarte as a whole does not teach the method, wherein a type of parkinsonian disease is determined based on the free-water pattern.
 	Ofori discloses a method accessing changing in free-water in parkinson’s disease diagnosis including wherein a type of parkinsonian disease is determined based on the free-water pattern (see Fig 2 – where the changes in free-water pattern suggest the changes or stages of Parkinson).
 	Planetta, Duarte and Ofori are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the method of accessing changing in free-water in parkinson’s disease diagnosis of Ofori into the free-water imaging in Parkinson’s disease method of Planetta as modified by Duarte for showing that increases with progression of Parkinson’s disease correlate with freewater elevation in the posterior substantia nigra in Parkinson’s disease thus providing a non-invasive progression marker of the substantia nigra (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 8 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for apparatus claimed in claim 8.  

 	Claim 13 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for apparatus claimed in claim 13.  


Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Planetta et al (Free-water imaging in Parkinson’s disease and atypical parkinsonism)  in view of Duarte et al (A framework for linear and non-linear registration of diffusion-weighted MRIs using angular interpolation) as applied to claim 1 in view of Banerjee et al (NPL titled: A Method for Automated Classification of Parkinson’s Disease Diagnosis Using an Ensemble Average Propagator Template Brain Map Estimated from Diffusion MRI).
 	As to claim 4, the combination of Planetta and Duarte as a whole does not teach the method, wherein the one or more areas of the individual's brain are automatically identified by the computing entity.
 	Banerjee teaches method for automated classification of parkinson’s disease diagnosis including wherein the one or more areas of the individual's brain are automatically identified by the computing entity (see page 6, section Results, [p][001] - automatically discriminates the diffusion MR scans obtained from controls and PD patients).
 	Planetta, Duarte and Banerjee are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the automated classification method of Banerjee into free-water imaging method of Planetta as modified by Duarte for determining the differences between a control template brain map and novel patient data can then via a nonrigid warping algorithm that transforms the novel data into correspondence with the template brain map, thereby capturing the amount of elastic deformation needed to achieve this correspondence thus assessing 

 	Claim 9 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for apparatus claimed in claim 9.  

 	Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is method claim for apparatus claimed in claim 14.  
 	
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Planetta et al (Free-water imaging in Parkinson’s disease and atypical parkinsonism)  in view of Duarte et al (A framework for linear and non-linear registration of diffusion-weighted MRIs using angular interpolation)  as applied to claim 1 further in view of Fu et al, (NPL titled: T2-Imaging Changes in the Nigrosome-1 Relate to Clinical Measures of Parkinson’s Disease). 
 	As to claim 5, the combination of Planetta and Duarte as a whole does not teach the method, wherein at least one of the (a) free-water pattern template or (b) 2D or 3D threshold requirements is generated using an automated normalization pipeline.
 	Fu discloses an automated segmentation method wherein at least one of the (a) free-water pattern template or (b) 2D or 3D threshold requirements is generated using an automated normalization pipeline (see section Automated Segmentation of 
	Planetta, Duarte and Fu are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the automated segmentation method of Fu into free-water imaging in Parkinson’s disease of Planetta as modified by Duarte in order to implement an automated segmentation pipeline of a SN (excluding the nigrosome-1) of the T2-weighted images by first performing spatial normalization then using a pipeline workflow to generate a mask template and a mask image (see section Automated Segmentation of Substantia Nigra, page 3). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 10 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is method claim for apparatus claimed in claim 10.  

 	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is method claim for apparatus claimed in claim 15.  

Allowable Subject Matter
9.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        January 11, 2022